Michael G. McQuillen (Pro Hac Vice)
mmcquillen@amm-law.com
John M. Kelly (Pro Hac Vice)
jkelly@amm-law.com
Gina M. Diomedi (Pro Hac Vice)
gdiomedi@amm-law.com
ADLER MURPHY & McQUILLEN LLP
20 S. Clark Street, Suite 2500
Chicago, IL 60603
Telephone: 312.345.0700
Facsimile: 312.345.9860

James N. Leik (8111109)
JLeik@perkinscoie.com
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
Facsimile: 907.276.3108

Attorneys for Defendant Honeywell International Inc.

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

In re Crash of Aircraft N93PC                      )
on July 7, 2013 at Soldotna, Alaska                )       No. 3:15-cv-0112-HRH
                                                   )       (Consolidated with
                                                   )       No. 3:15-cv-0113-HRH and
                                                   )       No. 3:15-cv-0115-HRH)
                                                   )

              [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

         Pursuant to the Stipulation for Dismissal with Prejudice by the parties, all actions

in the consolidated cases by Mary Rediske (now known as Mary Hall), Special

Administrator of the Estate of Walter W. Rediske, against defendants Honeywell

International Inc. and Texas Turbine Conversions, Inc. are hereby DISMISSED WITH

In re Crash of Aircraft N93PC                  1
Case No. 3:15-cv-0112-HRH [Consolidated]
153377713.1
         Case 3:15-cv-00112-HRH Document 542-3 Filed 08/10/21 Page 1 of 2
PREJUDICE, with each party to bear its own costs and attorneys’ fees. This dismissal

extends to all claims that Mary Rediske made or could have made against Honeywell

International Inc. or Texas Turbine Conversions, Inc. in any of the consolidated cases,

including, but not limited to, all claims on behalf of the minor statutory beneficiaries of

the Rediske Estate.

Dated: August ____, 2021



                                           H. Russel Holland
                                           United States District Judge




                              CERTIFICATE OF SERVICE

         I hereby certify that on August 10, 2021, a true and correct copy of the foregoing

Stipulation for Dismissal was served electronically via the Court’s CM/ECF System on

all parties involved.


                                           /s/ James N. Leik




In re Crash of Aircraft N93PC                 2
Case No. 3:15-cv-0112-HRH [Consolidated]
153377713.1
         Case 3:15-cv-00112-HRH Document 542-3 Filed 08/10/21 Page 2 of 2
